
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


AMENDMENT TO
FOREST OIL CORPORATION
AMENDED AND RESTATED
2005 SALARY DEFERRED COMPENSATION PLAN

        WHEREAS, Forest Oil Corporation (the "Company") sponsors the Forest Oil
Corporation Amended and Restated 2005 Salary Deferred Compensation Plan, as
amended (the "Plan"), for the benefit of its eligible employees; and

        WHEREAS, no employees have commenced participation in the Plan after
December 31, 2005, no compensation deferral elections under Section 4(a) of the
Plan have been made under the Plan with respect to any period after such date,
and the Company has no intention of permitting any employee to commence
participation in the Plan or to make such compensation deferral elections under
the Plan in the future; and

        WHEREAS, participants in the Plan were never offered deferral elections
with respect to unvested restricted stock or compensatory stock options; and

        WHEREAS, the Company desires to amend the Plan in certain respects;

        NOW, THEREFORE, the Plan shall be amended as follows, effective as of
August 30, 2007:

        1.     The following new paragraph shall be added to the end of
Section 1 of the Plan:

        "Notwithstanding any provision in the Plan to the contrary, (a) no
deferral elections have been or may be made under the Plan with respect to
unvested restricted stock or compensatory stock options, (b) no individual who
is not a Participant in the Plan as of December 31, 2005, shall become a
Participant in the Plan, and (c) no Participant in the Plan shall be permitted
to make a compensation deferral election under Section 4(a) of the Plan with
respect to any period after December 31, 2005."

        2.     The following shall be added to the end of Section 2(d)(iii) of
the Plan:

"A transfer of assets by the Company is not treated as a change in the ownership
of such assets if the assets are transferred to: (1) a shareholder of the
Company (immediately before the asset transfer) in exchange for or with respect
to its stock; (2) an entity, 50% or more of the total value or voting power of
which is owned, directly or indirectly, by the Company; (3) a person, or more
than one person acting as a group, that owns, directly or indirectly, 50% or
more of the total value or voting power of all the outstanding stock of the
Company; or (4) an entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person described in clause (3) of
this sentence."

        3.     Section 2(d)(vi) of the Plan shall be deleted and the following
shall be substituted therefor:

        "(vi) Interpretation under Code Section 409A. The definition of Change
in Control under this Section 2(d) is intended to comply with applicable
definitions and requirements of Code Section 409A(a)(2)(A)(v) and Treasury
Regulation section 1.409A-3(i)(5), and shall be interpreted consistently
therewith."

        4.     The reference to "Section 4(c)" in each of Section 2(o) and
Section 2(p) of the Plan shall be deleted and a reference to "Section 4(d)"
shall be substituted therefor.

        5.     The reference to "Code Section 409A(a)(2)(B)(i)" in
Section 2(x) of the Plan shall be deleted and a reference to "Code
Section 409A(a)(2)(A)(i)" shall be substituted therefor.

--------------------------------------------------------------------------------




        6.     The following shall be added to the end of Section 2(y) of the
Plan:

"By participating in the Plan, all Participants agree to be bound by the
Company's determination of its Specified Employees in accordance with any of the
methods permitted under the regulations issued under Code Section 409A."

        7.     The following shall be added to the end of Section 3(f) of the
Plan:

"Any reimbursement of costs and fees required under this Section 3(f) shall be
made not later than the close of the Participant's taxable year following the
taxable year in which the Participant incurs the expense; provided, however,
that, upon the Participant's Separation from Service, in no event shall any
additional reimbursement be made prior to the date that is six months after the
date of the Participant's Separation from Service to the extent such payment
delay is required under Code Section 409A(a)(2)(B)(i). In no event shall any
reimbursement be made to a Participant for such costs and fees incurred after
the later of (i) the Participant's death or (B) the date that is 10 years after
the date of the Participant's Separation from Service."

        8.     The reference to "Section 7(b)" in Section 7(b) of the Plan shall
be changed to "Section 7(a)" and the reference to "five (5) years" in
Section 7(b) of the Plan shall be changed to "three (3) years".

        9.     As amended hereby, the Plan is specifically ratified and
reaffirmed.

        IN WITNESS WHEREOF, the undersigned has caused these presents to be
executed this 30th day of August, 2007.


 
 
FOREST OIL CORPORATION
 
 
By:
 
/s/  CYRUS D. MARTER IV      

--------------------------------------------------------------------------------

Cyrus D. Marter IV
Vice President, General Counsel & Secretary

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4

